United States Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C. 20549 Form RW - Request for Withdrawal RE: EVCARCO, Inc. Registration Statement on Form S-1 (File No. 333-168338) Filed on July 27, 2010 As amended on Form S-1/A First Amendment, filed on August 3, 2010 As further amended on Form S-1/A Second Amendment, filed on August 23, 2010 Ladies and Gentlemen: Pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended (the “Securities Act”), EVCARCO, Inc. (the “Company”) hereby respectfully requests withdrawal of the above-referenced registration statement on Form S-1, together with all exhibits and amendments thereto (collectively, the “Registration Statement”) on the grounds that such withdrawal is consistent with the public interest and the protection of investors as contemplated by paragraph (a) of Rule 477. The Company hereby confirms that no securities were issued or sold pursuant to the Registration Statement. Pursuant to the requirements of the Securities Act of 1933, the Registrant has duly caused this registration statement, as amended,to be signed on its behalf by the undersigned, thereunto duly authorized, in Fort Worth, Texas on May 2, 2011. EVCARCO, INC. By: /s/Nikolay Frolov Name: Nikolay Frolov Title: CFO
